the President delivered the Court’s opinion, “ that there is no error in the said decree, except in the dismission of the bill, as to the appellee, before an account of' distribution of the personal estate of William Ball, deceased, other than the slaves, one third of which had been allotted to the appellee, in a manner satisfactory to all parties, pursuant to the decree of the county Court of Frederick. There - fore, it was decreed and ordered, that so much of the said decree as is mentioned above to be erroneous, be reversed, &c., that the residue thereof be affirmed, and that the' appellants pay to the appellee, being the party substantially prevailing, her costs, by her, about her defence ii: this behalf, expended. And it is ordered, that the cause be remanded to the said Court of Chancery, for an account and distribution to be made of the residue of the personal estate amongst all parties interested therein.”